
QuickLinks -- Click here to rapidly navigate through this document


SUPPLY AGREEMENT

(Tully's Coffee Corporation)


[*—Material has been omitted pursuant to a request for confidential treatment in
accordance with Rule 24b-2 under the Securities Exchange Act of 1934, as
amended. The redacted material has been filed separately with the Securities and
Exchange Commission.]

        THIS AGREEMENT is entered into as of April            , 2001, by and
between TULLY'S COFFEE CORPORATION ("Seller") and TULLY'S COFFEE JAPAN, LTD., a
company organized under the laws of Japan ("Buyer") with respect to the purchase
of coffee and related products.

RECITALS

        A.    Seller roasts, prepares and/or distributes the Products listed on
the attached Schedule 1.

        B.    Buyer has the exclusive right to use Seller's proprietary
trademarks and to sell and distribute Tully's Products in Japan through Tully's
Stores (as defined in the License Agreement described in Section 1 below) and
desires to ensure a high quality, cost-competitive and consistent supply of
Tully's Products for sale and distribution.

AGREEMENT

        NOW, THEREFORE, the parties hereby agree as follows:

        1.        Term.    The term of this Agreement shall commence on the date
set forth above and continue for the period that certain April 26, 2001 "Tully's
Coffee License Agreement" (the "License Agreement") between the parties to this
Agreement remains in effect (the "Term"). In the event that Buyer's right to use
Seller's proprietary trademarks and sell and distribute Tully's Products under
the License Agreement ends or is otherwise terminated, this Agreement may be
terminated by either party upon thirty (30) days prior written notice at any
time thereafter.

        2.        Purchase Requirements.    During the Term of this Agreement
Buyer shall purchase exclusively from Seller all of Buyer's requirements or
needs for roasted coffee beans, ground coffee, and related paper, plastic and
the other products listed on Schedule 1 (the "Tully's Products") needed to
operate Buyer's retail stores in Japan in accordance with the following terms
and conditions:

        2.1      Price.    The price of each Tully's Product shall be in U.S.
Dollars, F.O.B. Port of Seattle, Washington, U.S.A., or with respect to the
Tully's Products (except for roasted coffee beans) that originate from countries
other than the U.S., F.O.B. a port of the country of origin of such products.
[    *    ] Changes in prices shall apply to any purchase order received on or
after the effective date of the change.

        2.2      Delivery.    Delivery of all Products shall be F.O.B. Port of
Seattle, Washington, U.S.A. or with respect to the Tully's Products (except for
roasted coffee beans) that originate from countries other than the U.S., F.O.B.,
a port of the country of origin of such products. Title and risk of loss shall
pass to Buyer upon delivery of the Tully's Products to the carrier. Buyer shall
be responsible for all freight charges, freight insurance and all import,
export, duties, taxes and charges imposed by the international transportation of
the Tully's Product. Buyer shall also be responsible for compliance with any
export and import policies and procedures in the receiving country, including
special licenses, packaging, marking and labelling standards, and any other
requirements established by any governing agency.

        Seller shall use commercially reasonable efforts to accept purchase
orders for the Tully's Products that Buyer from time to time places. If Seller
accepts an order for the Tully's Products, Seller shall deliver its acceptance
to Buyer within three (3) business days after its receipt of the order. Seller
shall have the right to accept individual components of a particular purchase
order even if other components are not accepted. Further, Seller shall use
commercially reasonable efforts to deliver to the carrier all the Tully's
Products within twenty-one (21) days of its acceptance of Buyer's purchase order
or such

--------------------------------------------------------------------------------

other lead times as are prescribed by Seller in Schedule 1 for particular
products from time to time, provided payment has been arranged in accordance
with paragraph 2.3 below. Seller shall not be liable for damages resulting from
late shipments. However, Seller shall inform Buyer as soon as reasonably
possible, in case of a delay in the delivery of an order. If Buyer fails to
specify a carrier, Seller may elect a carrier at Buyer's risk and expense. Buyer
shall have the right to inspect and accept or reject any shipped Product for a
period of five (5) days following the completion of customs clearance thereof in
Japan. Product may only be rejected if it is damaged or defective. If properly
rejected as damaged or defective, Buyer shall ship such Tully's Product to
Seller at Seller's expense unless requested by Seller to dispose of such
products in Japan, and the purchase order adjusted accordingly. No product may
be rejected without written documentation of any alleged damage or defect
reasonably acceptable to Seller.

        In the event that Seller does not accept a purchase order (or any
component thereof) from Buyer, the parties shall engage in good faith
discussions with regard to allowing Buyer to procure any non-accepted item from
alternative sources.

        2.3      Payment.    All payments of the purchase price contemplated by
this Agreement shall be in United States currency at Seller's designated United
States bank. Except as otherwise specified in this paragraph, terms of payment
of all Tully's Products shall be 50% of purchase price shall be paid by wire
transfer at time of the Products are delivered to a carrier for shipment, with
the remainder due fifteen (15) days after completion of customs clearance
thereof in Japan. Payment shall be by wire transfer to the account or accounts
from time to time designated by Seller. Currency conversion shall be determined
as of the date of each payment.

        3.        Definitive Text.    Notwithstanding any translation of this
Agreement, the English text is the sole and definitive text binding on the
parties, and the English language shall control the rights and responsibilities
of the parties. All written and oral communications between the parties shall be
in English.

        4.        Minimum Quantities.    Upon prior written notice to Buyer,
Seller shall have the right to establish reasonable minimum quantities for
orders of the Products.

        5.        Notices.    All notices or other communications required or
contemplated by this Agreement shall be in English and in writing, and shall be
sent by facsimile, courier or prepaid registered first class airmail to the
address for each party designated below or to such other address as either party
may designate in a notice that complies with this paragraph.


If to Seller:
Tully's Coffee Corporation
3100 Airport Way South
Seattle, Washington 98134 U.S.A.
Attention: Mr. James S. Colbourne
Fax: (206) 233-2077
If to Buyer:
Tully's Coffee Japan
3-4-1 Takanawa, Minato-ku
Tokyo Japan
Attention: Mr. Kouta Matsuda
Fax: 03-5798-8021

Communications sent in accordance with this paragraph shall be deemed to have
been given: on the date of receipt, in the case of facsimile or courier; or on
the tenth (10th) business day following mailing (unless actually received on an
earlier date) in the case of airmail.

        6.        Enforcement.

        6.1.      Judicial Enforcement, Injunction, and Specific
Performance.    Notwithstanding Section 6.2, Seller shall have the right to
elect to seek injunctive or equitable relief as provided for in this

--------------------------------------------------------------------------------

Section 6.1. in the state or federal courts situated in Seattle, Washington, USA
(and/or in any appellate court therefrom). The parties each consent to
jurisdiction in such courts, waive objection to such venue, and waive trial by
jury. The parties stipulate and agree that any judgment relating to this
Agreement which is entered in a court located within the State of Washington
shall be binding throughout the world and may be sued upon, docketed, entered
and/or enforced, without challenge or opposition on their part and without
re-trial of any of the issues which gave rise to such judgment, in any state,
country, province, commonwealth or territory having jurisdiction over their
respective persons or properties. Seller shall be entitled, without bond, to the
entry of temporary and permanent injunctions and orders of specific performance
enforcing the provisions of this Agreement, the obligations of Buyer upon
termination or expiration of this Agreement, and to prohibit any act or omission
by Buyer that constitutes a violation of any applicable law, ordinance, or
regulation. If Seller secures any such injunction or order of specific
performance, Buyer agrees to pay to Seller an amount equal to the aggregate of
its costs of obtaining such relief, including without limitation reasonable
attorney and expert witness fees, costs of investigation and proof of facts,
court costs, other litigation expenses, and travel and living expenses, and any
damages incurred by Seller as a result of the breach of any such provision.. If
Seller commences any such action for an injunction or order of specific
performance and is not the prevailing party therein, Seller agrees to pay to
Buyer an amount equal to the aggregate of Buyer's costs of defending against
such relief, including without limitation reasonable attorney and expert witness
fees, costs of investigation and proof of facts, court costs, other litigation
expenses, and travel and living expenses, and any damages incurred by Buyer as a
result of such proceedings.

        6.2.      Arbitration.    Except insofar as Seller elects to enforce
this Agreement by judicial process, injunction, or specific performance as
hereinabove provided, all disputes and claims relating to any provision hereof,
any specification, standard, or operating procedure, or any other obligation of
Buyer prescribed by Seller, or any obligation of Seller, or the alleged breach
thereof (including without limitation any claim that this Agreement, any
provision thereof, any specification, standard, or operating procedure, or any
other obligation of Buyer or Seller, is illegal or otherwise unenforceable or
voidable under any law, ordinance, or ruling) shall be settled by arbitration at
Seattle, Washington, under the U.S. Arbitration Act (9 U.S.C. §§ 1 et seq.), if
applicable, and the Rules of the American Arbitration Association (under the
general rules of commercial arbitration), provided that the arbitrator shall
award, or include in his award, the specific performance of this Agreement
unless he determines that performance is impossible. Judgment upon the award of
the arbitrator may be entered in any court having jurisdiction thereof or over
Seller or Buyer.

        7.        Integration and Modification.    This is the entire agreement
between the parties with respect to the subject matters hereof. For such
matters, there are no other agreements or representations not set forth herein,
and this Agreement incorporates all prior negotiations, agreements, and
representations. This Agreement may not be modified except in writing signed by
each party.

        8.        Counterparts.    This Agreement may be signed in one or more
counterparts, each of which may be deemed an original, but all of which together
shall constitute one and the same agreement notwithstanding that both parties
are not signatories to each counterpart, however, this agreement shall not be
enforceable against any party until a counterpart has been executed by both
parties hereto.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers on and as of the date hereof.


 
 
SELLER:

 

 

TULLY'S COFFEE CORPORATION

 

 

By:

 
 
 
 


--------------------------------------------------------------------------------


 
 
Its:
 
 
 
 


--------------------------------------------------------------------------------



 

 

BUYER:

 

 

TULLY'S COFFEE JAPAN

 

 

By:

 
 
 
 


--------------------------------------------------------------------------------


 
 
Its:
 
 
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


SCHEDULE 1 TO SUPPLY AGREEMENT


        Tully's Products include all of Buyer's requirements or needs (in
connection with Buyer's operation of Tully's Stores in the Territory) for
roasted coffee beans, ground coffee, cups, napkins, plastic silverware, other
paper and plastic items imprinted with Tully's marks, signs, furniture, fixture
and equipment, including without limitation the products specifically identified
in the Exhibit A attached to this Schedule 1. Buyer acknowledges and agrees that
Exhibit A to this Schedule 1 may be modified by Seller from time to time to
reflect the actual products in use at Tully's Stores in the U.S. and to reflect
current lead times for orders with respect to the same.

--------------------------------------------------------------------------------



QuickLinks


SUPPLY AGREEMENT (Tully's Coffee Corporation)
SCHEDULE 1 TO SUPPLY AGREEMENT
